Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 24, 2017

The Court of Appeals hereby passes the following order:

A18E0012. REGINALD R. CLARKE, JR. v. SHARON L. CLARKE.

      The Applicant has timely moved for an extension of time to file an
application for discretionary appeal. The motion is hereby GRANTED. See
OCGA § 5-6-39 (a) (5); Court of Appeals Rule 31 (i). The Applicant shall file an
application by October 16, 2017.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/24/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.